Application, pursuant to CPLR 7002 (subd [b], par 2) for order requiring respondent to show cause why defendant should not be released in his own recognizance or why bail pending appeal in the amount of $50,000 fixed by a Justice of the Supreme Court should not be reduced, denied. In our opinion, the amount of bail fixed by the court below was not excessive under the circumstances. Defendant’s remedy is to promptly perfect his appeal from the judgment of conviction. Greenblott, J. P., Sweeney, Main, Larkin and Herlihy, JJ., concur.